DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This office action is responsive to the RCE/amendment filed on 01/04/2021.  
Claim(s) 1, 3-5, 7-13, 15, 17-22 is/are pending in the application.
Independent claim(s) 1, 13, 20 was/were amended.
Dependent claim(s) 7-9, 17-18 was/were amended.
Claim(s) 2, 6, 14, 16 was/were canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/20201 has been entered.
 
Response to Arguments
Applicant's argument(s), regarding the amended portion(s) as recited in independent claim 1 (and similarly in independent claim(s) 13, 20) with respect to the prior arts of Chan and Zalewski, filed 01/04/2021, have/has been fully considered and is/are persuasive. However, upon further consideration, a new ground(s) of rejection is made, adding/using Johnson-Williams to be relied upon 

Applicant's argument(s), regarding the amended portion(s) as recited in independent claim 1 (and similarly in independent claim(s) 13, 20) with respect to Johnson-Williams, filed 01/04/2021, have/has been fully considered and is/are not persuasive. Upon further consideration, Examiner presents new ground(s) of rejection below, combining Chan with that of Johnson-Williams. As such, Examiner views that the new combination of the prior art(s) of Chan and Johnson-Williams, can be relied upon for the aforementioned amended portion(s). 

In response to applicant’s arguments, as noted above, arguments are not persuasive. As shown in the updated rejection below, Chan discloses in paragraphs [0083],[0085]-[0086],[0101] that a predicted pose is determined and an updated image frame is generated based on the current and predicted poses. This updated image frame is then transmitted and displayed on the HMD. Chan also discloses that the processes can be performed continuously. As such, for each iteration, a new predicted pose is determined, in which a new updated image frame is generated and then transmitted and displayed. While Chan may suggest that one image frame is displayed using both right and left displays at the same time, the combination with Johnson-Williams may change this. Johnson-Williams discloses in c.4 L.47-65 that transmitted image frames can be alternatingly routed between two displays, such as a right and left display (for example, first image frame displayed on right display, then second image frame on left display, then next image frame on right display, and so on). With the combination of Chan and Johnson-Williams, the whole first updated image frame of Chan would be displayed on the right display, and then in the next iteration, the whole second updated image frame would be displayed on the left display. In this way, the first image frame and the second image frame would be considered “time-

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5, 7-13, 15, 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2015/0002542 A1) in view of Johnson-Williams et al. (US Pat. 5,523,886).

	In regards to claim 1, Chan teaches a method for time warping an image frame based on an updated position of a viewer, the method comprising performing, using one or more graphics processing units, steps of:
rendering, at a first time, a first image frame for a first display of a binocular near-eye display device, wherein the first image frame is associated with a first position of the viewer (e.g. [0082]: in step 704, a rendered image is generated based on the first predicted pose; the rendered image may be rendered using a GPU or other rendering system; see also Figs.1,2A, [0035]: in one example, mobile device 19 comprises a head-mounted device (HMD) that provides augmented/mixed reality environment to an end user of the HMD); Examiner’s note: the first predicted pose may be viewed as corresponding to a first view perspective associated with a first position);
rendering a second image frame for a second display of the binocular near-eye display device, wherein the first image frame is one of a right image frame for a right display of the binocular near-eye display device or a left image frame for a left display of the binocular near-eye display device, and the second image frame is other one of the right image frame or the left image frame (e.g. Figs.1,2A,[0035]: mobile device 19 comprises an HMD; Examiner’s note: as shown in Figs.1,2A, Chan is directed to a binocular near-eye display device (HMD 19), therefore it can be suggested that the rendered image would pertain to both the left eye and right eye portions, which may be viewed as the first image frame and second image frame for the first display and second display, respectively);
receiving, at a second time later than the first time, data associated with a second position of the viewer (e.g. [0083]: in step 706, a second predicted pose of the HMD is determined, which may comprise an updated pose (e.g. updated pose estimate based on updated position (second position) and motion information of the HMD));
time warping at least a portion of the first image frame using the data associated with the second positon of the viewer (e.g. [0085]-[0086]: in step 710, an updated image is generated based on the pose difference (between first predicted pose and second predicted pose) and at least a portion of the rendered image; Examiner’s note: as updated image would pertain to both the left and right eye portions, both first and second image frames may be viewed as being generated; this generation may be viewed as time warping, as the frame is essentially transformed/warped based on the update or a prediction of viewer position);
generating an updated first image frame for the first display of the binocular near-eye display device based on time warped portion of the first image frame (e.g. as above, [0085]-[0086]: in step 710, an updated image is generated based on the pose difference (between first predicted pose and second predicted pose));
receiving, at a third time later than the second time, data associated with a third position of the viewer (e.g. as above, [0083],[0085]-[0086]; [0101]: each process may be performed continuously; Examiner’s note: this suggests that processing/updating of display image is continuously performed and as such, at a third time later than the second time, a third predicted pose corresponding to updated pose/position (third position) is determined);
time warping at least a portion of a next image frame using the data associated with the third position of the viewer (e.g. as above, [0083],[0085]-[0086],[0101]; Examiners note: transformed/updated image based on third predicted pose corresponding to updated pose/position);
generating an updated next image frame for the second display of the binocular near-eye display device based on time warped portion of the next image frame (e.g. as above, [0083],[0085]-[0086],[0101]; Examiners note: an updated next image frame would be generated based on third predicted pose),
wherein the updated next image frame is generated separately from the updated first image frame (e.g. as above, [0101]: each process may be performed continuously; Examiner’s note: as such, the processes of generating the updated first image frame and updated next image frame would be separate);
transmitting the updated first image frame for display by the first display (e.g. [0086]: in step 712, the updated image is displayed on the HMD; Examiner’s note: as updated image would pertain and be displayed on both the left and right portions, it may be viewed that the updated first image frame is displayed on the first display)
transmitting the updated next image frame for display by the second display (e.g. as above, [0086],[0101]; Examiner’s note: performing the process again, an updated next image would be generated and displayed on both the left and right portions; as such, it may be viewed that the updated next image frame is displayed on the second display),
but does not explicitly teach the method,
wherein the next image frame is the second image frame.

However, Johnson-Williams teaches a method,
wherein the next image frame is the second image frame (e.g. c.4 L.47-65: driver circuit 134 routes video signal to left video display 136 and/or right video display 138, and controls which display 136 or 138 displays the image represented by the signal; for example, in stereo mode, a video frame is shown on left video display 136, then the following frame of video frame is shown on right video display 138, then a frame on left display 136, and so on alternately showing frames on the left then right displays).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Chan to alternate displays, in the same conventional manner as taught by Johnson-Williams as both deal with head mounted displays. The motivation to combine the two would be that it would allow stereoscopic viewing of monoscopic images/video (See Summary).

In regards to unit claim 13, claim(s) 13 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 13 is/are subject to rejections under the same rationale as applied hereinabove for claim 1. To note, Chan discloses computer-executable instructions, 

In regards to claim 3, the combination of Chan and Johnson-Williams teaches a method, wherein the first image frame and the second image frame are time warped substantially at a same time (e.g. Chan as above, [0085]-[0086]; Examiner’s note: as updated image would pertain to both the left and right eye portions, both first and second image frames may be viewed as being generated at the same time; including Johnson-Williams, as the next image is processed and displayed on the other display, it may still be viewed that the first image and next/second image are processed “substantially” at the same time as it deals with a stream of frames where frames are processed sequentially and displayed alternatingly between two displays).

In regards to unit claim 15, claim(s) 15 recite(s) limitations that is/are similar in scope to the limitations recited in claim 3. Therefore, claim(s) 15 is/are subject to rejections under the same rationale as applied hereinabove for claim 3.

In regards to claim 4, the combination of Chan and Johnson-Williams teaches a method, further comprising:
displaying the updated first image frame on the first display of the binocular near-eye display device (e.g. Chan as above, [0086]: in step 712, the updated image is displayed on the HMD; Johnson-Williams as above, c.4 L.47-65: alternately showing frames on the left then right displays; Examiner’s note: as such, in combination, updated first image frame may be displayed solely on first display (such as the left), then the updated second image frame (which is the next image frame) may be displayed solely on the second display (such as the right))
displaying the updated second image frame on the second display of the binocular near-eye display device (e.g. Chan as above, [0086],[0101]: each process may be performed continuously; Johnson-Williams as above, c.4 L.47-65; Examiner’s note: as such, in combination, updated first image frame may be displayed solely on first display (such as the left), then the updated second image frame (which is the next image frame) may be displayed solely on the second display (such as the right)),
wherein the updated first image frame and the updated second image frame are displayed substantially at a same time (e.g. Chan as above, [0086],[0101]; Johnson-Williams as above, c.4 L.47-65; Examiner’s note: it may still be viewed that the first image and next/second image are processed “substantially” at the same time as it deals with a stream of frames where frames are processed sequentially and displayed alternatingly between two displays).

In regards to claim 5, the combination of Chan and Zalewski teaches a method, further comprising:
displaying the updated first image frame on the first display of the binocular near-eye display device (e.g. Chan as above, [0086]: in step 712, the updated image is displayed on the HMD; Johnson-Williams as above, c.4 L.47-65: alternately showing frames on the left then right displays; Examiner’s note: as such, in combination, updated first image frame may be displayed solely on first display (such as the left), then the updated second image frame (which is the next image frame) may be displayed solely on the second display (such as the right)), and
displaying the updated second image frame on the second display of the binocular near-eye display device (e.g. Chan as above, [0086],[0101]: each process may be performed continuously; Johnson-Williams as above, c.4 L.47-65; Examiner’s note: as such, in combination, updated first image frame may be displayed solely on first display (such as the left), then the updated second image frame (which is the next image frame) may be displayed solely on the second display (such as the right)),
wherein the updated first image frame and the updated second image frame are displayed sequentially (e.g. Chan as above, [0086],[0101]; Johnson-Williams as above, c.4 L.47-65; Examiner’s note: frames are processed sequentially and displayed alternatingly between two displays).

In regards to claim 7, Chan teaches a method, further comprising:
interpolating the data associated with the third position of the viewer into the second image frame to generate the updated second image frame (e.g. as above, [0083],[0085]-[0086],[0101]; Examiners note: transformed/updated image based on third predicted pose corresponding to updated pose/position; see also [0084]).

In regards to unit claim 17, claim(s) 17 recite(s) limitations that is/are similar in scope to the limitations recited in claim 7. Therefore, claim(s) 17 is/are subject to rejections under the same rationale as applied hereinabove for claim 7.

In regards to claim 8, the combination of Chan and Johnson-Williams teaches a method, wherein the updated first image frame is transmitted to the first display of the binocular near-eye display device before the updated second image frame is transmitted to the second display of the binocular near-eye display device (e.g. Johnson-Williams as above, c.4 L.47-65: alternately showing frames on the left then right displays).

claim 9, the combination of Chan and Johnson-Williams teaches a method, further comprising:
displaying the updated first image frame on the first display of the binocular near-eye display device (e.g. Chan as above, [0086]: in step 712, the updated image is displayed on the HMD; Johnson-Williams as above, c.4 L.47-65: alternately showing frames on the left then right displays; Examiner’s note: as such, in combination, updated first image frame may be displayed solely on first display (such as the left), then the updated second image frame (which is the next image frame) may be displayed solely on the second display (such as the right)), and
displaying the updated second image frame on the second display of the binocular near-eye display device (e.g. Chan as above, [0086],[0101]: each process may be performed continuously; Johnson-Williams as above, c.4 L.47-65; Examiner’s note: as such, in combination, updated first image frame may be displayed solely on first display (such as the left), then the updated second image frame (which is the next image frame) may be displayed solely on the second display (such as the right)),
wherein the updated first image frame is displayed before the updated second image frame (e.g. Chan as above, [0086],[0101]; Johnson-Williams as above, c.4 L.47-65; Examiner’s note: frames are processed sequentially and displayed alternatingly between two displays).

In regards to unit claim 18, claim(s) 18 recite(s) limitations that is/are similar in scope to the limitations recited in claim 9. Therefore, claim(s) 18 is/are subject to rejections under the same rationale as applied hereinabove for claim 9.

In regards to claim 10, the combination of Chan and Johnson-Williams teaches a method, wherein the first image frame and the second image frame are rendered staggered in time such that the (e.g. Chan as above, [0085]-[0086]: in step 710, an updated image is generated based on the pose difference (between first predicted pose and second predicted pose) and at least a portion of the rendered image; [0101]: each process may be performed continuously; Johnson-Williams as above, c.4 L.47-65: alternately showing frames on the left then right displays; Examiner’s note: in combination, each frame is processed/rendered/displayed separately, and displayed in an alternating fashion).

In regards to unit claim 19, claim(s) 19 recite(s) limitations that is/are similar in scope to the limitations recited in claim 10. Therefore, claim(s) 19 is/are subject to rejections under the same rationale as applied hereinabove for claim 10.

In regards to claim 11, Chan teaches a method, wherein the first display is a left display and the second display is a right display (e.g. as above, Figs.1,2A,[0035]: mobile device 19 comprises a HMD; Examiner’s note: as shown in Figs.1,2A, Chan is directed to a binocular near-eye display device (HMD 19), therefore, the left eye display may be viewed as the first display and the right eye display may be viewed as the second display).

In regards to claim 12, the combination of Chan and Johnson-Williams teaches a method, 
wherein the one or more graphics processing units include a first graphics processing unit and a second graphics processing unit (Examiner’s note: while claim recites the use of a “first graphics processing unit” and a “second graphics processing unit”, this does not preclude the first and second graphic processing units from referring to the same graphics processing unit; as such, processor 145 (shown in Fig.1 of Chan) may be viewed as being both the first graphics processing unit and the second graphics processing unit)
wherein time warping of at least a portion of the first image frame to generate the updated first image frame and transmitting the updated first image frame are performed by the first graphics processing unit (e.g. Chan as above, [0085]-[0086]: in step 710, an updated image is generated based on the pose difference (between first predicted pose and second predicted pose) and at least a portion of the rendered image), and
wherein time warping of at least a portion of the second image frame to generate the updated second image frame and transmitting the updated second image frame are performed by the second graphics processing unit (e.g. Chan as above, [0085]-[0086],[0101]: each process may be performed continuously; Johnson-Williams as above, c.4 L.47-65: alternately showing frames on the left then right displays; Examiner’s note: as such, in combination, updated first image frame may be generated, then the updated second image frame (which is the next image frame) may be generated).

In regards to claim 20, Chan teaches a system comprising:
a first graphics processing unit (e.g. Fig.1: processor 146) comprising:
a first processor (e.g. Fig.1: processor 146); and
a first non-transitory computer-readable medium coupled to the first processor (e.g. Fig.1: memory 147), the first non-transitory computer-readable medium storing instructions that, when executed by the first processor, cause the first processor to:
render, at a first time, a first image frame for a first display of a binocular near-eye display device, wherein the first image frame is associated with a first position of a viewer (e.g. [0082]: in step 704, a rendered image is generated based on the first predicted pose; the rendered image may be rendered using a GPU or other rendering system; see also Figs.1,2A, [0035]: in one example, mobile device 19 comprises a head-mounted device (HMD) that provides augmented/mixed reality environment to an end user of the HMD); Examiner’s note: the first predicted pose may be viewed as corresponding to a first view perspective associated with a first position),
receive, at a second time later than the first time, data associated with a second position of the viewer (e.g. [0083]: in step 706, a second predicted pose of the HMD is determined, which may comprise an updated pose (e.g. updated pose estimate based on updated position (second position) and motion information of the HMD)),
time warp at least a portion of the first image frame using the data associated with the second position of the viewer (e.g. [0085]-[0086]: in step 710, an updated image is generated based on the pose difference (between first predicted pose and second predicted pose) and at least a portion of the rendered image; Examiner’s note: as updated image would pertain to both the left and right eye portions, both first and second image frames may be viewed as being generated; this generation may be viewed as time warping, as the frame is essentially transformed/warped based on the update or a prediction of viewer position);
generate an updated first image frame for the first display of the binocular near-eye display device based on time warped portion of the first image frame (e.g. as above, [0085]-[0086]: in step 710, an updated image is generated based on the pose difference (between first predicted pose and second predicted pose)), and 
transmit the updated first image frame for display by the first display (e.g. [0086]: in step 712, the updated image is displayed on the HMD; Examiner’s note: as updated image would pertain and be displayed on both the left and right portions, it may be viewed that the updated first image frame is displayed on the first display)
a second graphics processing unit (e.g. Fig.1: processor 146; Examiner’s note: while claim recites the use of a “first graphics processing unit” and a “second graphics processing unit”, this does not preclude the first and second graphic processing units from referring to the same graphics processing unit; as such, processor 145 (shown in Fig.1) may be viewed as being both the first graphics processing unit and the second graphics processing unit; same goes for first and second processors and first and second non-transitory computer-readable mediums) comprising: 
a second processor (e.g. Fig.1: processor 146); and
a second non-transitory computer-readable medium coupled to the second processor (e.g. Fig.1: memory 147), the second non-transitory computer-readable medium storing instructions that, when executed by the second processor, cause the second processor to:
render, at a third time later than the first time, a second image frame for a second display of  the binocular near-eye display device, wherein the first image frame is one of a right image frame for a right display of the binocular near-eye display device or a left image frame for a left image frame for a left display of the binocular near-eye display device, and the second image frame is other one of the right image frame or the left image frame (e.g. Figs.1,2A,[0035]: mobile device 19 comprises an HMD; [0101]: each process may be performed continuously; Examiner’s note: as shown in Figs.1,2A, Chan is directed to a binocular near-eye display device (HMD 19), therefore it can be suggested that the sequentially rendered images would pertain to both the left eye and right eye portions, where in one iteration, the right eye portion of the image frame may be viewed as the first image frame for the left/first display and in a subsequent iteration, the right eye portion of the image frame may be viewed as the second image frame for the right/second display)
receive, at a fourth time later than the second time, data associated with a third position of the viewer (e.g. as above, [0083],[0085]-[0086]; [0101]: each process may be performed continuously; Examiner’s note: this suggests that processing/updating of display image is continuously performed and as such, at a third time later than the second time, a third predicted pose corresponding to updated pose/position (third position) is determined),
time warp at least a portion of a next image frame using the data associated with the third position of the viewer (e.g. as above, [0083],[0085]-[0086],[0101]; Examiners note: transformed/updated image based on third predicted pose corresponding to updated pose/position), 
generate an updated next image frame for the second display of the binocular near-eye display device based on time warped portion of the second image frame (e.g. as above, [0083],[0085]-[0086],[0101]; Examiners note: an updated next image frame would be generated based on third predicted pose), and
transmit the updated next image frame for display by the second display (e.g. as above, [0086],[0101]; Examiner’s note: performing the process again, an updated next image would be generated and displayed on both the left and right portions; as such, it may be viewed that the updated next image frame is displayed on the second display),
but does not explicitly teach the system, 
wherein the next image frame is the second image frame.

However, Johnson-Williams teaches a system, 
wherein the next image frame is the second image frame (e.g. c.4 L.47-65: driver circuit 134 routes video signal to left video display 136 and/or right video display 138, and controls which display 136 or 138 displays the image represented by the signal; for example, in stereo mode, a video frame is shown on left video display 136, then the following frame of video frame is shown on right video display 138, then a frame on left display 136, and so on alternately showing frames on the left then right displays).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Chan to alternate displays, in the same conventional manner as taught by Johnson-Williams as both deal with head mounted displays. The motivation to combine the two would be that it would allow stereoscopic viewing of monoscopic images/video (See Summary).

In regards to claim 21, the combination of Chan and Johnson-Williams teaches a method, wherein the first image frame and the second image frame are time warped sequentially (e.g. Chan as above, [0086],[0101]; Johnson-Williams as above, c.4 L.47-65; Examiner’s note: frames are processed sequentially and displayed alternatingly between two displays).

In regards to unit claim 22, claim(s) 22 recite(s) limitations that is/are similar in scope to the limitations recited in claim 21. Therefore, claim(s) 22 is/are subject to rejections under the same rationale as applied hereinabove for claim 21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807.  The examiner can normally be reached on Monday to Friday, 11am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        

/KE XIAO/Supervisory Patent Examiner, Art Unit 2612